Mr. Justice del Toro
delivered the opinion of the court.
This is a case of contempt in which Juana Franco Oliver, by her attorney, filed a motion for dismissal of the appeal on the ground that no notice of the appeal had been served upon her as an interested party, or upon the fiscal.
From the record filed in the office'of the secretary of this court it appears that in proceedings for a judicial administration prosecuted by Pedro Deliz Sosa, ex parte, in the Dis*27trict Court of Aguadilla, in civil case No. 1520, Juana Franco Oliver appeared and alleged,, in synopsis, that the court had ordered the judicial administrator, José G-onzalez Abren, to pay to her as the widow of Santos Deliz Sosa, deceased, a certain sum of money monthly for her provisional support, and that the administrator had repeatedly refused to obey the said order. She concluded by praying that the administrator be ruled to appear before the district court to show cause why he should not be punished for contempt.
The administrator was summoned and on October 15, 1914, he and the widow appeared before the court and a hearing on the rule to show cause was had. On November 9, 1914, the court rendered judgment sentencing the administrator to pay a fine of $50 to The People of Porto Eico or, in default thereof, to imprisonment for one month. The administrator appealed from the said judgment and a transcript of the record was filed in the office of the secretary of this court on December 12, 1914. The notice of appeal is included in the said transcript, but there is nothing to show that it was served on anyone.
This being the status of the case, the widow, Juana Franco Oliver, filed the motion for dismissal referred to at the outset, accompanied by a certificate issued by the Secretary of the District Court of Aguadilla attesting that the noticé of appeal taken by the administrator, Gonzalez Abreu, was not served i£on the fiscal or on the mover for the rule to show cause, Juana Franco Oliver, or on her attorney.” Copies of' the motion and of the accompanying certificate were sent to the attorney for the administrator.
On January 25, instant, a hearing on the motion was held in this court in the absence of both parties, whose respective attorneys had been notified, and the case was definitely submitted to our consideration for decision.
The first question which we must consider is whether Juana Franco Oliver was an interested party in civil case No. 1520 for judicial administration. In our opinion there *28is no doubt that .she was, inasmuch as the case was for the judicial administration of the estate of her deceased husband and an order had been made therein requiring the administrator to pay her a certain sum monthly for her provisional support.
This point being settled, the next question that presents itself is whether the said Juana Franco Oliver is an interested party in the contempt proceeding.
To decide this second question we must determine' first whether the contempt proceeding ag’ainst the administrator is civil or criminal.
In the case of Oronoz v. Montalvo, 21 P. R. R., 331, this court, through Mr. Justice Aldrey, expressed itself as follows :
“It is true, as the petitioner maintains, that there is a distinction between strictly criminal contempt and what is generally known as civil or constructive contempt. The rule distinguishing one from the other may be synthesized as follows: Civil contempt consists in the failure of a person to do something which the court ordered him to do for the benefit ór advantage of another party to the proceedings before the court, while criminal contempt is committed by acts showing disrespect for the court or its proceedings, obstructing the administration of public justice or tending to discredit the court, such as disorderly or insulting conduct in the presence or immediate vicinity of the court, or acts of violence which interrupt its proceedings, as well as disobedience of its orders, interference with property in its custody, or misconduct towards its officers. Repalje on Contempts, p. 25. In re Wilson, 17 Pac., Rep., 699; Snow v. Snow, 43 Pac. Rep., 621; Gompers v. Buck’s Stove & R. Co., 33 App. Cases, District of Columbia, 564; 9 Cyc., 6.
“"When the contempt is strictly civil the party injured by the disobedience is really the adverse party to the suit, who, as such,, is interested and has a right to intervene in the result of the contempt. Thus we find in many cases that the parties to the suit are the parties to the contempt proceedings and to the appeal when taken. Hayes v. Fischer, 102 U. S., 122, and cases previously cited.”
Applying the above general rule, the case under consideration must be classified as of a civil.character, and this being *29the case, the second question involved, i. e., whether Juana Franco Oliver was an interested party to the contempt proceeding, must he decided in the affirmative.
Having reached the foregoing* conclusions, the appeal must be dismissed because of failure to serve notice on an adverse party really interested. Said lack of notice not only appears from the transcript itself filed by the appellant, but is shown also by the certificate issued by the secretary of the trial court. Moreover, the appellant had ample opportunity to prove that notice was served 'in some form that could be considered legal and did not do so.
An appeal is taken by delivering to the secretary of the court in which the judgment or order appealed from was rendered or entered, a notice stating that an appeal is taken ' from the same or some specific part thereof and serving a similar notice on the adverse party or his attorney. Section 296 of the Code of Civil Procedure.
Failure to serve notice of the appeal on the adverse party is ground for dismissal of the appeal. Candelas v. Ramírez, 20 P. R. R., 31.
One of the essential requirements in order that an appeal may be deemed to have been taken being the service of notice of the same on the adverse party, as required by section 296 of the Code of Civil Procedure, when it does not appear from the transcript of the record that this formality has been complied with, the appeal should be dismissed. Rondón v. Mollfulleda, 16 P. R. R., 164.
Since the jurisdiction of this court to hear an appeal does not depend upon proof in the record of service of notice, but on whether or not such notice was actually served, the appeal will not be dismissed if the appellant prove satisfactorily that such service was made, and this he has not done in this case. Rondón v. Mollfulleda, supra.
The appeal should -be

Dismissed.

*30Chief Justice Hernandez and Justices Wolf, Aldrey and Hutchison concurred.